UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6756


TROY WAYMER,

                Petitioner - Appellant,

          v.

MCKITHER BODISON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cv-02098-TLW)


Submitted:   August 24, 2011                 Decided:   September 1, 2011


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Waymer, Appellant Pro Se.      Donald John Zelenka, Deputy
Assistant Attorney General, James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Troy Waymer seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this     standard    by

demonstrating         that     reasonable       jurists    would      find    that     the

district       court’s     assessment      of   the     constitutional        claims    is

debatable      or     wrong.      Slack    v.    McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at   484-85.          We   have   independently         reviewed      the    record    and

conclude       that    Waymer     has     not    made     the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3